Citation Nr: 1104161	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  01-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post-
operative scar, residuals of removal of a right testicle 
(hereinafter scar residuals).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The case has been remanded by the Board on numerous occasions to 
allow the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim.  After reviewing the 
claims files, the Board finds that there has been substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

The Veteran's representative appeared at a September 2010 hearing 
at the RO to withdraw the Veteran's request for a hearing.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record is against finding that at any point during the appeal 
period the Veteran's scar residuals caused flexion of the thigh 
to be limited to 30 degrees or less even taking into account his 
complaints of pain; motion lost beyond 10 degrees of abduction 
even taking into account the appellant's complaints of pain; or 
are deep and/or cause limited motion in an area or areas 
exceeding 12 square inches (77 square centimeters).




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for scar 
residuals have not been met at any point during the appeal 
period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27, 4.71a, Diagnostic 
Codes 5250-5255 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to review the entire record, the Board does not have to discuss 
each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The notice requirements were met in this case by a letter sent to 
the Veteran in April 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of his claim in the May 1999 
rating decision, the Board finds that providing him with adequate 
notice in the April 2006 letter followed by a readjudication of 
the claim in multiple supplemental statements of the case, as 
well as multiple Board remands, "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  Additionally, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statements of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and all identified and 
available post-service treatment records are in the claim's 
files.  The Board also finds that there are no available records 
which the VA was instructed to obtain, in any of the earlier 
remands, which are not currently in the claim's files.  See 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Furthermore, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim that are not found in the 
claim's files.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded numerous VA medical examinations, most 
recently in May 2009, in order to determine the severity of his 
scar residuals.  These opinions were rendered by medical 
professionals following a thorough examination and interview of 
the appellant and review of the claims files.  The examiners 
obtained an accurate history and listened to the appellant's 
assertions.  The examiners laid a factual foundation and reasoned 
basis for the conclusions that were reached.  Therefore, the 
Board finds that the examinations are adequate to adjudicate the 
claim and substantially comply with the Board's earlier remand 
instructions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Dyment, supra; D'Aries, supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

The Claim

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his scar residuals.  It is also 
requested that the Veteran be provided the benefit of doubt.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The May 1999 rating decision confirmed and continued a 10 percent 
rating for the Veteran's scar residuals under 38 C.F.R. § 4.118, 
Diagnostic Code 7805-8530.  

Initially, the Board notes that the record reveals that the RO 
thereafter provided the Veteran a separate 10 percent rating, 
effective from November 10, 1998, for the nerve impairment caused 
by the scar under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8530.  
The Veteran did not appeal that rating.  Therefore, the Board 
will not consider 38 C.F.R. § 4.124a, Diagnostic Code 8530 when 
adjudicate the current claim for an increased rating because any 
award under that rating criteria would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2010).  

Next, the Board notes that the applicable rating criteria for 
skin disorders, found at 38 C.F.R. § 4.118, were amended in 
August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again 
in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  
However, the October 2008 revisions are applicable to claims for 
benefits received by the VA on or after October 23, 2008.  Id.  

Nonetheless, given the Veteran's November 1998 claim, VA may 
apply the pre-2002 rating criteria for the entire time the appeal 
has been pending and VA may only consider the pre-October 2008 
since August 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Limitation of Function

As to an increase rating under Diagnostic Code 7805, it provided 
at all times during the pendency of the appeal that scars are 
rated on limitation of function of the affected parts.  See 
38 C.F.R. § 4.118 (2001); 38 C.F.R. § 4.118 (2008).  In this 
appeal, the Veteran has repeatedly complained of right groin 
pain.  See e.g., October 2005 VA examination.  As such, the Board 
will evaluate his disability as limitation of function of the 
right thigh/hip.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence). 

Accordingly, the Veteran is potentially entitled to a rating in 
excess of 10 percent for his right thigh/hip disorder at all 
times during the appeal if, inter alia, he has hip ankylosis 
which is "favorable" (in flexion at an angle between 20 degrees 
and 40 degrees, and slight adduction or abduction) (60 percent), 
"intermediate" (70 percent), or "unfavorable" (extremely 
unfavorable ankylosis, the foot not reaching ground, crutches 
necessitated) (90 percent) (Diagnostic Code 5250); or limitation 
of thigh flexion to 30 degrees (20 percent), limitation of thigh 
flexion to 20 degrees (30 percent), or limitation of thigh 
flexion to 10 degrees (40 percent) (Diagnostic Code 5252); or 
impairment of the thigh with abduction lost beyond 10 degrees (20 
percent) (Diagnostic Code 5253); or a flail joint (80 percent) 
(Diagnostic Code 5254); or impairment of the femur with malunion 
with moderate knee or hip disability (20 percent), impairment of 
the femur with malunion with marked knee or hip disability (30 
percent), with nonunion, without loose motion, and weight bearing 
preserved with aid of brace (60 percent), fracture of surgical 
neck with false joint (60 percent), or fracture of shaft or 
anatomical neck with nonunion and loose of motion [spiral or 
oblique fracture] (80 percent) (Diagnostic Code 5255).  See 
38 C.F.R. § 4.71a.

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In April 2000 the Veteran was afforded a VA examination where he 
complained of daily right groin pain which required prescribed 
pain medication.  He further reported the pain directly impacted 
his ability to walk or perform other daily activities.  On 
examination, the range of motion of the Veteran's right hip 
taking into account pain, weakness, fatigue, and incoordination 
was forward flexion to 125 degrees, backward extension 0 to 30 
degrees, abduction to 30 degrees, adduction 0 to 25 degrees, 
internal rotation 0 to 35 degrees, and external rotation 0 to 30 
degrees.

In October 2005, the Veteran also underwent a VA examination.  
The Veteran complained of constant pain that was 2-3/10 in his 
right groin.  He also reported that if he did not take his pain 
medication, the pain would increase to 10/10.  He further 
reported he could not walk more than 100 yards and he took 
prescription medication daily to help with the pain.  On 
examination, the Veteran had abduction from 0 to 20 degrees with 
pain and external rotation from 0 to 20 degrees with pain.  The 
Veteran also had internal rotation from 0 to 35 degrees and 
flexion from 0 to 125 degrees.  The examiner noted decreased 
range of motion secondary to pain and pulling sensation in the 
right groin.  There was no fatigability, incoordination, or 
weakness noted.  The examiner related the decreased range of 
motion to the Veteran's right testicular excision. 

The Veteran was also afforded a VA examination in May 2009.  At 
this examination, the examiner reported the Veteran had pain in 
the right groin area secondary to multiple surgeries for 
resection of neuromas of the spermatic cord.  The examiner also 
reported there was no true right thigh disability, but the 
symptoms were related to ilio-femoral nerve damage.  As noted 
above, the Veteran was awarded a separate 10 percent evaluation 
for ilio-inguinal nerve damage in an August 2009 rating decision.  
The Veteran did not appeal this decision and accordingly it is 
not before the Board.

A review of the record on appeal also reveals numerous treatment 
records documenting the Veteran's complaints and/or treatment for 
scar pain and/or limitation of motion.  Tellingly none of these 
records shows adverse symptomatology, included lost range of 
motion, which is more severe than what was reported at the above 
VA examinations.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions on 
its own unsubstantiated medical conclusions).

Initially, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5250 because the claim's files do 
not contain a diagnosis of ankylosis of the right hip.  
(Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, 
the Board may not rate his right thigh/hip disorder as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an 
increased rating is not warranted for the Veteran's service-
connected hip disorder under Diagnostic Code 5250.  This is true 
for the entire appeals period and therefore consideration of 
staged ratings is not warranted.  See Hart, supra.

As to Diagnostic Codes 5252 and 5253, the Board notes that range 
of motion studies show, at its worst and taking into account his 
complaints of pain as per the Court's holding in DeLuca, supra, 
and 38 C.F.R. §§ 4.40, 4.45, that right thigh/hip flexion is 
limited to 125 degrees and abduction is limited to 20 degrees.  
Consequently, an increased rating is not warranted for the 
Veteran's service-connected disorder under either Diagnostic Code 
5252 or 5253 because it does not cause flexion of the thigh to be 
limited to 30 degrees or motion lost beyond 10 degrees of 
abduction.  This is true for the entire appeals period and 
therefore consideration of staged ratings is not warranted.  See 
Hart, supra.

Likewise, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5254 because the claim's files do 
not show the Veteran ever being diagnosed with a flail joint.  
See, for example, VA examinations dated in April 2000, October 
2005, and May 2009.  Consequently, an increased rating is not 
warranted for the Veteran's service-connected disorder under 
Diagnostic Code 5254.  This is true for the entire appeals period 
and therefore consideration of staged ratings is not warranted.  
See Hart, supra.

Lastly, as to Diagnostic Code 5255, the Board notes that while 
the record shows the Veteran's complaints and treatment for right 
hip/thigh pain, it does not ever contain a medical opinion that 
he has "moderate" knee or hip disability or that his adverse 
symptomatology equates to "moderate" knee or hip disability 
even taking into account her complaints of pain.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra; Colvin, supra.  Consequently, an 
increased rating is not warranted for the Veteran's service-
connected disorder under Diagnostic Code 5255.  This is true for 
the entire appeals period and therefore consideration of staged 
ratings is not warranted.  See Hart, supra.



Other Potentially Applicable Codes

As discussed above, the Veteran does not meet the criteria for a 
higher evaluation based on limitation of function of his right 
thigh under Diagnostic Code 7805. Therefore, in addition to 
Diagnostic Code 7805, the Board will consider applying other 
relevant diagnostic codes relating to evaluation of scars.  See 
Butts, supra.

With regard to Diagnostic Code 7800, prior to August 2002 and 
after the regulation change in August 2002, this Diagnostic Code 
evaluates disfigurement of the head, face, or neck.  As the 
Veteran's service-connected scars are in his right groin and 
testicle area, this Diagnostic Code is inapplicable.  This is 
true for the entire appeals period and therefore consideration of 
staged ratings is not warranted.  See Hart, supra.

Prior to August 2002, Diagnostic Code 7801 provided a 20 percent 
evaluation for third degree burn scars which were in an area 
exceeding 12 square inches (77.4 centimeters).  As the Veteran's 
service-connected scars are surgical scars, this Diagnostic Code 
is inapplicable.  This is true for the entire appeals period and 
therefore consideration of staged ratings is not warranted.  See 
Hart, supra.

After the regulation change in August 2002, Diagnostic Code 7801 
provided a 20 percent evaluation for scars that are not located 
on the head, face, or neck, that are deep, cause limited motion, 
and cover an area exceeding 12 square inches.  

In this regard, at the VA examination in October 2006 the Veteran 
had 3 scars on his right inguinal groin and 1 scar on the right 
aspect of his scrotum.  Each of the scars measured approximately 
4.0 centimeters in length by 0.3 centimeters in width.  The scars 
were hypopigmented and non adherent to any structures, showing 
they were superficial.  The scars were also noted to be non 
depressed and non tender to palpation.  These opinions are not 
contradicted by any other medical opinion of record.  See Colvin, 
supra.

Therefore, the Board finds that the evidence of record reflects 
that the Veteran's scars measure 4.0 centimeters in length by 0.3 
centimeters in width.  Accordingly, they do not cover an area 
exceeding 12 square inches.  As such, an increased rating is not 
warranted under Diagnostic Code 7801.  This is true from August 
2002 and therefore consideration of staged ratings is not 
warranted.  See Hart, supra.

Prior to August 2002 as well as after the regulation change in 
August 2002, Diagnostic Codes 7802, 7803, and 7804 provided 
maximum evaluations of 10 percent.  38 C.F.R. § 4.118 (2001); 38 
C.F.R. § 4.118 (2008).  As the Veteran is already receiving the 
maximum award under each of these rating criteria, the Board 
finds that they are not for application.  This is true for the 
entire appeals period and therefore consideration of staged 
ratings is not warranted.  See Hart, supra.

The Board notes that there are no other relevant skin diagnostic 
codes for consideration in rating the severity of the Veteran's 
scar residuals.  As such, an evaluation in excess of 10 percent 
for his service-connected scar residuals is not warranted.  

Other Considerations

In rendering this decision, the Board has also considered the 
potential application of 38 C.F.R. § 3.321(b)(1) for exceptional 
cases where scheduler evaluations are found to be inadequate.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, for the reasons 
previously discussed, the Board concludes that the 10 percent 
rating adequately contemplates the Veteran's scar residuals.  The 
Board has reached this conclusion because the Veteran's scar 
residuals have not necessitated frequent periods of 
hospitalization, have not resulted in marked interference with 
employment, and have not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  To the contrary, in the 
May 2009 VA examination, the Veteran indicated he retired in 1986 
so that he could take care of his wife.  Furthermore, the Board 
finds that the symptoms and manifestations appear to be of the 
type precisely contemplated by the applicable rating criteria and 
they are not shown to be so severe as to result in marked 
interference with employment beyond that contemplated by the 
rating criteria.  Thus, the Board finds that the requirements for 
referral of a claim for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  See Thun, supra; Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report that 
a service connected disability meets the criteria for a higher 
evaluation because such an opinion requires medical expertise 
which they have not been shown to have.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu, 
supra.  Moreover, the Board finds more competent and credible the 
opinions by the experts as to the severity of his adverse 
symptomatology at the VA examinations than these lay claims.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).

In adjudicating the current appeal for an increased rating, the 
Board has also not overlooked the Court's recent holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a TDIU 
when the appellant claims he is unable to work due to a service 
connected disability).  However, since the Veteran is already 
receiving a TDIU, the Board finds a discussion is not warranted.  

The Board has also considered the doctrine of reasonable doubt.  
However, as the 


preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for post-operative scar, 
residuals of removal of right testicle, is denied at all times 
during the pendency of the appeal.



____________________________________________
NEIL T. WARNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


